whDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As independent claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the host circuitry is configured to generate a supply voltage update for the power supply, the supply voltage update configured to include a headroom voltage for an upcoming backlight frame, the headroom voltage based on at least one of a maximum zone current comprised of a maximum of currents expected to be applied to any of the plurality of operable zones during the upcoming backlight frame, a maximum row current comprised of a maximum of all expected currents associated with all rows during the upcoming backlight frame, or a maximum row-to-row current step comprised of an expected maximum current step between two rows in the array of light-emitting diodes for the upcoming backlight frame.
Zhang discloses a backlight processing unit for a liquid crystal television with a DC/DC converter and a feedback loop that generates an overvoltage based on the comparison of the backlight current and reference drive current ([0037-0038, 0051-0059, 0158-0161], See Figs. 2, 9 and 10). Ikeda discloses a present frame is compensated based on a previous frame which can be considered as updating the backlight voltage each frame ([0096]) but both fail to disclose the limitations above.

As independent claim 16, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: determining, during the current backlight frame, a maximum zone current of the individually operable zones based on an expected zone current comprised of a maximum of currents expected to be applied to any of a plurality of operable zones for an upcoming backlight frame, determining a maximum row current comprised of a maximum of all expected currents associated with all of the plurality of rows for the upcoming backlight frame, and determining a maximum row-to-row current step comprised of an expected maximum current step between two rows in the array of light-emitting diodes for the upcoming backlight frame; and determining a supply voltage update for a power supply for the array of light- emitting diodes based on the determined maximum zone current, maximum row current, and maximum row-to-row current step if any of the maximum zone current, the maximum row current, or the maximum row-to-row current step for the upcoming backlight frame is different from a maximum zone current, a maximum row current, or a maximum row current step for the current backlight frame.
Zhang discloses a backlight processing unit for a liquid crystal television with a DC/DC converter and a feedback loop that generates an overvoltage based on the comparison of the backlight current and reference drive current ([0037-0038, 0051-0059, 0158-0161], See Figs. 2, 9 and 10). Ikeda discloses a present frame is compensated based on a previous frame which can be considered as updating the backlight voltage each frame ([0096]), but fail to disclose the limitations as recited above

As independent claim 21, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: determine, during the current backlight frame, a maximum zone current of the individually operable zones based on an expected zone current for each zone for an upcoming backlight frame, the maximum zone current comprised of a maximum of the currents expected to be applied to any of the plurality of operable zones during the upcoming backlight frame, determining a maximum row current for the plurality of rows for the upcoming backlight frame, the maximum row current comprised of a maximum of all expected currents associated with all rows during the upcoming backlight frame, and determining a maximum row-to-row current step between two rows in the array of light-emitting diodes for the upcoming backlight frame, the Atty Docket No.: 026057.P38326US16 Application No.: 16/510,635maximum row-to-row current step comprised of an expected maximum current step between two rows in the array of light-emitting diodes during the upcoming backlight frame; and determine a supply voltage update for a power supply for the array of light- emitting diodes based on the determined maximum zone current, maximum row current, and maximum row-to-row current step if any of the maximum zone current, the maximum row current, or the maximum row-to-row current step for the upcoming backlight frame is respectively different from a maximum zone current, a maximum row current, or a maximum row current step for the current backlight frame.
Zhang discloses a backlight processing unit for a liquid crystal television with a DC/DC converter and a feedback loop that generates an overvoltage based on the comparison of the backlight current and reference drive current ([0037-0038, 0051-0059, 0158-0161], See Figs. 2, 9 and 10). Ikeda discloses a present frame is compensated based on a previous frame which can be considered as updating the backlight voltage each frame ([0096]), but fail to disclose the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856. The examiner can normally be reached Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW LEE/Examiner, Art Unit 2624  
  
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691